United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3824
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Robert Joseph Downwind

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 21, 2013
                             Filed: December 2, 2013
                                  ____________

Before RILEY, Chief Judge, MURPHY and COLLOTON, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       Robert Joseph Downwind pled guilty to one count of burglary in the first degree
in Indian country. The district court1 sentenced Downwind to a prison term of 151



      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
months. On appeal, Downwind argues the sentence is substantively unreasonable.
Having jurisdiction under 28 U.S.C. § 1291, we affirm.

I.     BACKGROUND2
       During the early morning of July 24, 2011, on the Red Lake Indian Reservation
in Minnesota, Downwind, a Native American, cut the screen of an open window and
entered the home of S.D.R., a sixty-six year old Native American woman, without
permission and with the intention to steal. Downwind encountered S.D.R. and briefly
struggled with her, took her cane, and pushed her to the ground. He then stole
S.D.R.’s purse and fled the home. Within an hour, officers arrested Downwind, and
S.D.R. identified him as the burglar. Two days later, officers found S.D.R.’s purse in
Downwind’s father’s home. Downwind pled guilty to burglary in the first degree in
violation of 18 U.S.C. §§ 1151 and 1153 and Minnesota statute § 609.582, subd. 1(c).

       At the sentencing hearing, the district court found Downwind’s United States
Sentencing Guidelines (Guidelines) adjusted base offense level to be 29 and criminal
history category to be VI, resulting in an advisory Guidelines range of 151 to 188
months. The district court heard both Downwind’s allocution and defense counsel’s
description of Downwind’s difficult and abusive upbringing and chronic substance
abuse. The district court stated it had read the PSR, examined the pertinent case law,
and “reviewed all submissions of counsel regarding their sentencing positions on this
matter.” Noting it had “reviewed the factors” dictated by 18 U.S.C. § 3553[a], the
district court found Downwind “is a career criminal” and “the offense involved in this
matter is one that makes the guideline calculations reasonable.” The district court then
sentenced Downwind to 151 months imprisonment. The district court acknowledged
Downwind had an “unfortunate history” as a child and an adult and the sentence was


      2
       Absent any objection from Downwind, the district court adopted the factual
statements in the Presentence Investigation Report (PSR) for the sentencing hearing.


                                          -2-
“an extreme amount of time,” yet the district court explained, “the violence that was
involved in this case cannot be excused,” and the sentence would promote “safety in
the community.” Downwind objected to the sentence at the hearing and now appeals.

II.     DISCUSSION
        In reviewing a district court’s sentencing decision, an appellate court “must
first ensure that the district court committed no significant procedural error.” Gall v.
United States, 552 U.S. 38, 51 (2007). Downwind does not allege any procedural
error. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(quoting Gall, 552 U.S. at 51). “When we review the imposition of sentences, . . . we
apply ‘a deferential abuse-of-discretion standard.’” United States v. Hayes, 518 F.3d
989, 995 (8th Cir. 2008) (quoting Gall, 552 U.S. at 41). “A district court abuses its
discretion when it (1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.” Feemster, 572 F.3d at 461 (quotation omitted). Yet “[a]
mechanical recitation of the § 3553(a) factors is unnecessary, . . . particularly when
a judge elects simply to apply the advisory guideline range to a particular case.”
United States v. Freeman, 718 F.3d 1002, 1005-06 (8th Cir. 2013) (quoting United
States v. Zastrow, 534 F.3d 854, 855 (8th Cir. 2008)). “Where, as here, a sentence
imposed is within the advisory guideline range, we typically accord it a presumption
of reasonableness.” United States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010).

        Downwind argues the district court abused its sentencing discretion because the
151-month sentence is “substantively unreasonable.” Downwind claims the district
court did not place enough emphasis on mitigating factors such as his unfortunate
childhood and his drug addiction, and a lesser sentence, coupled with drug addiction
treatment, would accomplish the goals of sentencing. “Although [Downwind]
suggests we could reasonably conclude his case warrants a less severe sentence, this
fact standing alone is not sufficient grounds for reversal.” Freeman, 718 F.3d at 1006.

                                          -3-
Upon careful review of the sentencing record, we conclude the district court
accurately determined the applicable advisory Guidelines range and appropriately
considered and weighed the § 3553(a) factors in light of Downwind’s criminal and
personal history. Based on this violent home invasion and physical attack and on
Downwind’s individual history, the district court did not abuse its discretion by
sentencing Downwind to 151 months imprisonment, a presumptively reasonable
sentence at the bottom of the Guidelines range.

III.   CONCLUSION
       Downwind’s sentence is not substantively unreasonable, and we affirm.
                     ______________________________




                                       -4-